                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JOHN T. FURLOW,                                   §
                                                  §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 6:18-CV-00127-RWS
                                                  §
JOEL BAKER, DENNIS MATHEWS,                       §
CITY OF TYLER, TEXAS,                             §
                                                  §
               Defendants.                        §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On April 11, 2019, the Magistrate Judge

issued his Report and Recommendation (Docket No. 77), recommending that Defendants

Detective Mathews and City of Tyler’s Motion’s (Docket Nos. 62, 65) be granted, Judge Baker’s

Motion (Doc. No. 67) be granted-in-part, and that this action be dismissed with prejudice.

Docket No. 77 at 1–2. Plaintiff acknowledged receipt of the Report and Recommendation at

least by April 17, 2019. See Docket No. 78. No objections to the Report and Recommendation

have been submitted within the prescribed time period for such objections. Having reviewed the

relevant documents, the Court agrees with the findings and determinations in the Report and

Recommendation of the United States Magistrate Judge (Docket No. 77) and hereby ADOPTS

them as the findings of this Court. It is therefore

       ORDERED that Defendants Detective Mathews and City of Tyler’s Motions (Docket

Nos. 62, 65) are GRANTED and Judge Baker’s Motion (Docket No. 67) is GRANTED-IN-
PART.1 It is further

        ORDERED that this action be DISMISSED WITH PREJUDICE.

        So ORDERED and SIGNED this 3rd day of May, 2019.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




1
 Specifically, that Judge Baker’s Motion for Summary Judgment is granted and Judge Baker’s Motion for
Judgment on the Pleadings is denied as moot.



                                                Page 2 of 2
